BONDY, District Judge.
Shortly after the arrival of the Yaquina at Piraeus, she was boarded by men in military uniform. One of these was in a uniform known to the master to be that of an officer. He, in the presence of the ship’s agent at Piraeus and others, ordered the master of the Yaquina not to discharge the cargo, most of which was consigned to the Greek army, at Piraeus, “but to proceed to Salónica. He also delivered to the master a writing entitled “Note for the Commander of the Steamship Yaquina,” under a seal purporting to be the seal of the Minister of War, ordering him to proceed to Salónica and to discharge the cargo as therein directed, and to remain at Salónica until ordered to return to Piraeus. The master was also told that Piraeus was under martial law, and that all lighters in the harbor had been requisitioned by the army.
These facts make applicable the provision in the bill of lading that if, on account of any cause beyond the control of the steamer, it shall be impossible or unsafe in the opinion of the master to unload said goods at the port of discharge or delivery, the same shall be carried to the next convenient port of discharge for transshipment, or retained on hoard for delivery on return, at master’s option. The master testified as to what he saw and what he heard when he arrived at Piraeus, and as to what led him to believe that it was impossible to discharge the cargo at Piraeus, or anywhere in Greece, other than Salónica-. He unquestionably acted in good faith and in a reasonable manner, and without any apparent advantage to the libelant in going to Salónica.
The parties to the bill of lading agreed to abide by the master’s opinion as to whether or not it is possible or safe to discharge the cargo at the point of destination, and they may not question the advisability of bis action, if based on judgment exercised in good faith and in a reasonable manner.
The libel, therefore, is dismissed.